                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION


SAMANTHA WILLIAMS ET AL                              CASE NO. 1:20-CV-01501

VERSUS                                               JUDGE DAVID C. JOSEPH

D'ARGENT FRANCHISING L L C ET AL                     MAGISTRATE JUDGE PEREZ-MONTES


                                 ORDER OF REFERENCE

       Considering the consents to trial filed by all parties in this action, IT IS HEREBY

ORDERED that the above-captioned case be, and the same is hereby referred to the Honorable

Joseph H. L. Perez-Montes, United States Magistrate Judge, to conduct all further proceedings

and the entry of judgment.

       THUS DONE in Chambers on this _________ day of ________________, 2021.




                                                               David C. Joseph
                                                          United States District Judge
